Citation Nr: 1036600	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
knee sprain, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which confirmed and continued the denial of service 
connection for PTSD, and denied the Veteran's petition to reopen 
his claim for service connection for a bilateral knee condition.  
In August 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and entitlement to service 
connection for a bilateral knee disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
PTSD was denied by a December 2001 rating decision.  He did not 
appeal.

2.  The evidence received since the December 2001 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating his claim 
for service connection for PTSD.

3.  The Veteran's petition to reopen a claim of entitlement to 
service connection for bilateral knee sprain was denied by a 
January 1988 rating decision.  He did not appeal.

4.  The evidence received since the January 1988 rating decision 
is not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating his claim 
for service connection for a bilateral knee sprain.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the December 2001 rating decision is 
new and material; the claim of entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The January 1988 rating decision that denied the Veteran's 
petition to reopen his claim of entitlement to service connection 
for bilateral knee sprain is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the January 1988 rating decision is 
new and material; the claim of entitlement to service connection 
for a bilateral knee sprain is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) redefined VA's duties to notify and assist a claimant 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  In light of the 
favorable determination with respect to whether new and material 
evidence has been received to reopen the claims of entitlement to 
service connection for PTSD and bilateral knee sprain, the Board 
finds that no further discussion of VCAA compliance is necessary 
as any error that was committed as to either the duties to notify 
or assist is harmless.

A previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Evidence is new if it has not been previously submitted 
to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  Evidence is material if it, either by itself or 
considered in conjunction with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  Id.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
purposes of determining whether VA has received new and material 
evidence sufficient to reopen a previously-denied claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. 
Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

I.  PTSD

The Veteran's claim of entitlement to service connection for PTSD 
was denied by a December 2001 rating decision.  At the time of 
the December 2001 decision, the evidence of record included the 
Veteran's service personnel and service treatment records; VA 
treatment records dated from March 2000 to November 2000, which 
reveal diagnoses of PTSD and depression; and statements from the 
Veteran dated in November 2000 regarding his in-service stressor.  

The claim was denied in December 2001 on the basis that there was 
no verified in-service stressor.  The Veteran was notified of 
this decision and of his appellate rights by a letter dated 
January 2, 2002.  He did not appeal.  Therefore, the December 
2001 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The Veteran filed a claim to reopen in October 2004.  As noted 
above, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  Evidence obtained since the December 2001 
rating decision includes the Veteran's VA treatment records dated 
from March 2002 to May 2009; an October 2004 psychological 
consultation report from Dr. T.W.; an April 2009 formal finding 
of a lack of information required to corroborate stressors 
associated with a claim for service connection for PTSD, which 
indicated that the Veteran had not yet responded to requests for 
additional information regarding his in-service stressor; 
statements from the Veteran regarding his in-service stressor 
dated in October 2004, September 2005, January 2006, March 2006, 
and May 2009; and an August 2009 Board hearing transcript.  

Significantly, in his May 2009 statement, the Veteran reported 
that his in-service stressor occurred in 1965, while he was 
assigned to the U.S.S. Calvert, during a 30 day tour of duty in 
Da Nang, Vietnam.  Specifically, he reported that, as a boat 
coxswain captain, he was assigned the duty of delivering Seabees 
from Monkey Mountain to Da Nang, Vietnam, and that one night, 
while making such a delivery, a 12 year old Vietnamese girl blew 
herself and several soldiers up with a hand grenade.  Similarly, 
at his August 2009 hearing, the Veteran reported that he had just 
transported ten or twelve Seabees from Monkey Mountain to DaNang, 
and while he was waiting in the boat at the dock, a twelve year 
old Vietnamese girl walked up and detonated a hand grenade right 
in the middle of the men he had dropped off, killing herself and 
all of the men.  He reported that he did not know the names of 
any of the men that were killed, as his only interaction with 
them was to transport them from Monkey Mountain to DaNang.  
Finally, the Veteran reported that this stressful event occurred 
during the summertime (i.e., at some point between May and July) 
of 1965 or 1966.  

The Veteran's claim was previously denied because there was 
inadequate evidence with which to corroborate his reported in-
service stressor.  The evidence submitted since December 2001 is 
new in that it had not previously been submitted, and is not 
merely cumulative or redundant of previous evidence of record.  
It is also material insofar as it raises a reasonable possibility 
of substantiating the Veteran's claim for service connection for 
PTSD.  In this regard, the Board finds that the Veteran's May 
2009 statement and his August 2009 hearing testimony relate to a 
previously unestablished fact necessary to substantiate his 
claim, namely more specific information regarding the date, 
place, and circumstances of his in-service stressor.  The 
additional evidence being both new and material, the Veteran's 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Bilateral Knee Sprain

The Veteran's claim of entitlement to service connection for 
bilateral knee sprain was initially denied by the RO in a 
February 1968 rating decision on the grounds that the Veteran had 
no current disability on VA examination.  The Veteran attempted 
to reopen his claim in December 1986, but his application was 
denied by a rating decision in January 1988 for lack of new and 
material evidence.  The Veteran was notified of the January 1988 
decision and of his appellate rights by a letter dated January 
25, 1988.  He did not appeal.  Therefore, the January 1988 rating 
decision is the last final decision in this case.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of the January 
1988 decision, the evidence of record included the Veteran's 
service treatment records and a January 1968 VA examination 
report.  

The Veteran filed a claim to reopen in August 2004.  As noted 
above, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  Evidence obtained since the January 1988 rating 
decision includes VA treatment records dated from May 1988 to May 
2009; a January 2007 VA joints examination report; copies of 
medical records submitted in support of his claim for Social 
Security Administration (SSA) disability benefits; a disability 
determination examination conducted by Dr. R.C. in November 2004; 
and private treatment records from Dr. H.E. dated from June 1999 
to January 2004, Dr. D.C. dated from May 2001 to December 2007, 
Dr. R.S. dated in March 2004, and Dr. B.J. dated in February 
2005.   

Significantly, Dr. B.J.'s records reveal a diagnosis of bilateral 
knee arthritis.  Additionally, Dr. D.C.'s records show that he 
has been diagnosed with left patellar dislocation, bilateral 
patellofemoral DJD with chronic subluxation, right knee strain, 
and severe arthritic changes of the undersurface of the left 
patella, and that he underwent right knee replacement surgery in 
December 2007.  Further, VA treatment records indicate that he 
has been diagnosed with traumatic arthritis of both knees and has 
been noted to report having a continuity of symptomatology since 
an injury in 1964.  Finally, the January 2007 VA joints 
examination report reveals that the Veteran has bilateral DJD of 
the knees, as evidenced by x-ray results.  

The Veteran's claim was previously denied because there was no 
evidence of a current bilateral knee disability.  The evidence 
submitted since January 1988 shows that the Veteran has since 
been diagnosed with disorders of the knees.  This evidence is new 
in that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished fact 
necessary to substantiate the Veteran's claim, namely that he has 
a current bilateral knee disability that may be related to 
service.  The additional evidence being both new and material, 
the claim of entitlement to service connection for a bilateral 
knee condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD, is reopened and to 
this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral knee sprain is 
reopened and to this extent only, the appeal is granted. 



REMAND

The Veteran has submitted new and material evidence to reopen his 
claims of entitlement to service connection for PTSD and 
bilateral knee sprain; however, further evidentiary development 
is necessary before the merits of these claims may be addressed.

Acquired Psychiatric Disorder, including PTSD

In regard to his claim for service connection for PTSD, the 
evidence of record reveals that the Veteran was diagnosed with 
depression in October 2000, PTSD in November 2000, and anxiety in 
December 2002, and in providing these diagnoses, his treating 
doctors have noted his experiences during military service.  The 
Veteran has since received regular VA psychiatric treatment, to 
include treatment for diagnosed PTSD.  Additionally, during his 
October 2004 psychological consultation with Dr. T.W., the 
Veteran reported that he had trouble with anxiety and depression 
as a result of his participation in the Vietnam conflict.  

As noted above, the Veteran contends that his PTSD was caused by 
an event that occurred in the summer of 1965 or 1966 (i.e., 
between May and July), while he was assigned to the U.S.S. 
Calvert and during a 30 day tour of duty in DaNang, Vietnam.  
Specifically, he has reported that, as a boat coxswain captain, 
he was assigned the duty of delivering Seabees from Monkey 
Mountain to DaNang, and that one night, while making such a 
delivery, a 12 year old Vietnamese girl blew herself and several 
soldiers up with a hand grenade on the shore of DaNang.  The 
Veteran has also reported that he did not know the names of any 
of the soldiers killed in this incident.  

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).  

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843 (July 13, 2010), amended by 75 Fed. Reg. 41,092 (July 15, 
2010) (to be codified at 38 C.F.R. § 3.304).  Specifically, the 
final rule amends 38 C.F.R. § 3.304(f) by redesignating current 
paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads as 
follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of the amendment apply to applications for service 
connection for PTSD that were appealed to the Board before July 
13, 2010, but have not been decided by the Board as of July 13, 
2010.  As the Veteran's claim has been reopened, the amendment is 
applicable to his case.  

The 'grenade stressor' the Veteran claims he witnessed is an 
event that involved the actual death of others and is consistent 
with the places, types, and circumstances of his service; 
however, the claimed stressor remains unverified.  The question 
of whether the claimed stressor is adequate to support a 
diagnosis of PTSD and are the Veteran's symptoms related to the 
claimed stressor has not been addressed in the context of a VA 
Compensation and Pension (C&P) examination.  Although VA treating 
physicians have diagnosed the Veteran with PTSD, the evidentiary 
standard for establishing the required in-service stressor may 
only be liberalized in the context of a diagnosis of PTSD in a VA 
C&P examination.  See Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010).  
Given all of the above, the Board will afford the Veteran a C&P 
examination.  Moreover, as claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities, the C&P examination will be inclusive of any 
diagnosed psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009) (providing that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  

Bilateral Knee Disorder

In regard to the Veteran's claim for service connection for a 
bilateral knee disorder, the Veteran's service treatment records 
indicate that he reported having no history of "trick" or 
locked knees on his entrance examination in June 1963.  However, 
approximately three weeks after entry into service, in July 1963, 
he was treated for a trick knee and right knee soreness.  
Additionally, in September 1963, he was diagnosed with medial 
collateral ligament strain of the right knee; the doctor noted 
the Veteran's report that he had twisted his right knee while 
turning suddenly and had immediately experienced pain over the 
medial aspect of the knee.  At that time, the Veteran indicated 
that he had experienced a similar episode on two occasions prior 
to entry into service.  On examination, the right knee was 
swollen with obvious effusion and tenderness; however, x-rays 
were negative for fracture.  The Veteran was treated with bed 
rest, a heat lamp, and mild analgesics, and was then discharged 
to light duty.  Additionally, in October 1965, the Veteran sought 
treatment for left knee pain, reporting that he had stepped into 
a ditch the night before and had dislocated his left knee cap.  
The doctor noted the Veteran's report of having recurrent 
dislocation of the patella.  Later that month, the Veteran sought 
follow-up treatment for continuing left knee pain; he was 
diagnosed with partial avulsion of the quadriceps tendon 
secondary to recent dislocation of the patella.  Finally, at his 
June 1967 separation examination, he was found to have normal 
lower extremities and no knee conditions were noted.  

Post-service, the evidence of record, including two VA 
examination reports, VA treatment records dated from May 1988 to 
May 2009, and private treatment records dated from May 2001 to 
December 2007, indicates that the Veteran began treatment for 
bilateral knee pain in May 1988, when he reported having a knee 
injury in 1964 and a 14 year history of bilateral knee tenderness 
and giving way.  The Veteran has since received fairly consistent 
VA and private treatment for his knees.  

The Board notes that the Veteran has been afforded two VA 
examinations regarding his knee pain.  At his February 1968 VA 
knee examination, the examiner noted that the Veteran had been 
treated for trick knees in 1965 and 1966, and had sprained both 
knees during service, but stated that he had not received 
treatment for his knees since discharge from service eight months 
earlier.   

Additionally, in January 2007, the Veteran was afforded a VA 
joints examination.  At the outset, the examiner indicated that 
he had reviewed the claims file.  Regarding the right knee, the 
examiner noted that the Veteran had received treatment for a 
trick knee in July 1963, two weeks after entry into service; was 
seen again several days later for a sore right knee that had 
existed prior to service; and was seen in September 1963 for a 
medial collateral ligament strain of the right knee.  The 
examiner also noted that, upon questioning, the Veteran denied 
having any knee pain prior to entry into service.  Regarding his 
left knee, the examiner noted that the Veteran was treated for 
left knee pain in October 1965 after injuring it when stepping 
into a ditch.  The examiner also noted that, upon questioning, 
the Veteran reported that he did not recall this particular 
incident, but did recall hurting his knees after falling into a 
boat at some point between 1963 and 1965 during service in 
DaNang, Vietnam, when both of his knees were lacerated, and that 
he had received field treatment for this injury.  Finally, the 
examiner noted that the Veteran's June 1967 separation 
examination was devoid of evidence of complaints of, or a 
diagnosis of, a knee disability.

After discussing his pertinent history and the findings of his 
physical examination, the examiner diagnosed the Veteran with 
congenital genu valgum of both knees with recurrent patella 
subluxation/dislocation, as well as degenerative joint disease 
(DJD).  In this regard, the examiner noted that x-rays of both 
knees revealed mild bilateral DJD.  The examiner went on to 
provide the opinion that, based on the evidence of record, he 
could find "no supporting evidence or documentation" that his 
present knee condition is the direct or proximate result of any 
service-related incident or occurrence.  

Significantly, however, the examiner did not provide any 
rationale for his finding that there was "no supporting evidence 
or documentation" that the Veteran's present knee condition was 
related to an incident or occurrence in service.  Service 
treatment records document that the Veteran sustained in-service 
injuries to his knees (i.e., twisted his right knee and 
dislocated his left knee cap).  In addition, the Veteran reported 
that he injured his knees again when he fell into a boat on the 
shore of DaNang.  Post-service treatment records show 
longstanding treatment for bilateral knee disorders.  It is 
unclear as to whether the VA examiner concluded that the in-
service episodes were associated with the diagnosed congenital 
genu valgum or represented separate and distinct acute and 
transitory episodes that resolved without residual chronic 
disability.  The etiology of the diagnosed DJD was unclear as 
well.  While congenital or developmental defects may not be 
service-connected because they are not diseases or injuries under 
the law, many such defects can be subject to superimposed disease 
or injury, and if, during service, a superimposed disease or 
injury does occur, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90.  As such, the 
examination report is not adequate for rating purposes, and this 
matter must be remanded.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (stating that a medical examination report 
must contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two); see also 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that 
a medical opinion must support its conclusion with an analysis 
that the Board can consider and weigh against contrary opinions); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating 
that once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  

Lastly, at the hearing, the Veteran testified that he began to 
receive treatment for his knees at the Jackson VAMC in 1976.  The 
earliest VA treatment records associated with the claims file are 
dated in May 1988.  Such relevant VA treatment records, if any, 
should be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
Jackson, Mississippi VAMC dating from 1976 
to 1988 (including any archived records) 
and from the Biloxi, Mississippi VAMC 
dating since May 2009.  

2.  After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination to determine 
whether any diagnosed psychiatric disorder 
is related to his military service.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report that the claims file was 
reviewed.  All necessary tests should be 
conducted.
  
The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, including 
whether a stressor (e.g., the 'grenade 
incident') claimed by the Veteran is 
adequate to support a diagnosis of PTSD 
and the symptoms are related to the 
claimed stressor.  (For purposes of the 
exam, the examiner is to presume the 
occurrence of the claimed grenade stressor 
and any other stressor detailed on exam.)

As for any other acquired psychiatric 
disorder found to be present, i.e., 
anxiety disorder, depression, etc., the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any such psychiatric disorder had its 
onset during active service or is related 
to any in-service disease or injury.    

The examiner must provide a supporting 
rationale for all opinions and conclusions 
reached.  If the examiner is of the 
opinion that an opinion cannot be provided 
without resorting to speculation then 
he/she must provide a detailed medical 
explanation as to why this is so.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature of any bilateral knee disorder 
and its possible relationship to service.  
The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report that the claims 
file was reviewed.  All necessary tests 
should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any knee disorder diagnosed on exam, 
including genu valgum and DJD, is 
etiologically related to any in-service 
event or injury, including episodes 
documented in July 1963, September 1963, 
and October 1965 as well as an 
undocumented episode in the summer of 1965 
(the examiner is to accept as fact that 
the Veteran injured his knees when he fell 
into a boat on the shore of DaNang, 
Vietnam in the summer of 1965.)  In 
rendering the opinion, the examiner should 
make a finding as to whether the in-
service bilateral knee episodes were (i) a 
superimposed disease/injury resulting in a 
permanent worsening of the underlying genu 
valgum, (ii) a natural progression of the 
underlying genu valgum, (iii) separate and 
distinct from the underlying genu valgum, 
resolving without chronic disability, or 
(iv) separate and distinct from the 
underlying genu valgum, resulting in 
chronic disability.  In doing so, the 
examiner should also acknowledge and 
consider the Veteran's reports of a 
continuity of symptomatology since 
service.   

The examiner must provide a supporting 
rationale for all opinions and conclusions 
reached.  If the examiner is of the 
opinion that an opinion cannot be provided 
without resorting to speculation then 
he/she must provide a detailed medical 
explanation as to why this is so.

4.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


